Citation Nr: 0901815	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied the 
veteran's claim for service connection for a back disability, 
claimed as secondary to bilateral pes planus.

In February 2005, a hearing was held at the Winston-Salem, 
North Carolina RO.  A transcript of that hearing has been 
associated with the claims file.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina, RO.  A transcript of that proceeding has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran's back disability is etiologically related to service 
or a service-connected disability.


CONCLUSION OF LAW

The veteran's back disability was not incurred in or 
aggravated by active military service, and is not proximately 
due to, or the result of, any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303, 
3.304, 3.307(a)(3), 3.309(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated April 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection on a direct basis; of the division of 
responsibility between the appellant and VA for obtaining the 
required evidence; and that it was ultimately his 
responsibility to see that VA received the necessary 
evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

With regard to the veteran's secondary claim for service 
connection, the Board notes that notice to the veteran did 
not take the form prescribed in Pelegrini.  However, the RO 
sent Supplemental Statements of the Case ("SSOC"), which 
provided explanations as to why his claim for secondary 
service connection was being denied.  Based on the 
information provided, as well as the notice provided on the 
issue of direct service connection, the Board concludes that 
a reasonable person would have known what was needed to 
substantiate the claim on a secondary basis.  Therefore, any 
failure to provide him with adequate notice is not 
prejudicial.  See Sanders at 889.

The Board also notes that a letter dated March 2006 advised 
the veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, post-service private 
and VA medical center (VAMC) treatment records, and VA 
examination reports dated September 2005 and August 2008.  
Additionally, the claims file contains the veteran's 
statements in support of his claim. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  

Accordingly, the Board will proceed to a decision on the 
merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for certain diseases, such 
as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2008).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effect as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation. For 
this reason and as the veteran's claim was pending before the 
regulatory change was made, the Board will consider his claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the veteran.

The veteran seeks service connection for a back disorder, 
claimed as secondary to his service-connected bilateral pes 
planus.  (See VA. Form 526, April 2004.)  He claims that as a 
result of his pes planus, he has had an abnormal gait for 
many years, which in turn has adversely affected his back.  
(See Board hearing transcript, March 2008.)  The veteran was 
service-connected for pes planus, effective December 22, 
2003, in a December 2005 rating decision.  

As an initial matter, the Board notes that the veteran's 
service treatment records contain no evidence of complaints 
of, treatment for, or diagnoses of any back disorders during 
service.  His April 1955 separation examination indicates 
normal findings regarding his spine.  

Following his separation from service in May 1955, there is 
no documentation indicating that the veteran neither sought 
treatment for or was diagnosed with any back problems until 
October 1995, when he was seen by Dr. B. McCrea with 
complaints of low back pain.  However, there was no diagnosis 
or treatment provided for a back condition at that time.

There is no documented evidence that the veteran had any 
further back problems, or received any treatment for a back 
disorder, until March 2003, when Dr. McCrea wrote a letter in 
which he opined that pes planus can cause low back pain.  
(See Dr. McCrea letter, March 2003.)  However, in his letter, 
Dr. McCrea neither diagnosed the veteran as having a back 
disorder, nor related any back condition to the veteran's 
bilateral pes planus.

Private treatment records show that in January 2004, when the 
veteran underwent a psychiatric evaluation for his service-
connected post-traumatic stress disorder ("PTSD"), the 
clinician noted that he had a history of several medical 
conditions, including obesity, right foot pain and 
hypertension.  However, there is no indication in this record 
that he had a back disorder. 

In February 2005, during an RO hearing, the veteran stated 
that he was entitled to service-connection for a back 
disability because he had been service-connected for 
bilateral pes planus.  He also said that his doctor had 
advised him that he had back problems as a result of his pes 
planus.

In September 2005, the veteran underwent a VA spinal 
examination.  The VA examiner stated that a gross examination 
of his spine indicated findings within normal limits, 
although his range of motion was limited due to pain.  There 
were no signs of intervertebral disc syndrome or nerve root 
involvement.  He concluded that the veteran's limited back 
function when standing and walking was not due to his 
military service, or service-connected pes planus, but 
instead was the result of his obesity, and specifically 
stated that it had a "profound effect on [the veteran's] 
general health and especially his spine." (See VA spinal 
examination report, September 2005.)  

In April 2007, a VAMC practitioner reviewed the veteran's 
lumber radiology studies, which revealed that he had multi-
level degenerative disc disease.  All the disc spaces from 
the L2-3 to the L4-5 level indicated narrowing, with the L5-
S1 disc space within normal limits.  Vertebral alignment was 
normal, as were the pedicles and transverse processes, the 
sacrum and sacroiliac joints and the posterior spinous 
processes.  Moderate degenerative spondylosis was seen in the 
mid and lower lumbar area.  It was noted that the veteran had 
previously received back treatment from a chiropractor.  Upon 
physical examination, there was no appreciable pain with 
palpitation.  It was also noted that he was morbidly obese.  
By August 2007, VAMC treatment records indicate that he had 
been diagnosed with significant arthritis of the lumbar 
spine.  

In March 2008, Dr. McCrea wrote a letter in which he stated 
that he had been treating the veteran for arthritis of the 
spine approximately once a month since prior to 2000.  He did 
not, however, opine as to the etiology of the disease.

Also in March 2008, the veteran and his adult son testified 
at a Board hearing at the Winston-Salem, North Carolina RO.  
During the hearing, the veteran stated that his back problems 
first began in 1961, but said that he did not receive any 
treatment at that time.  He said that his feet hurt when he 
walked, and that he would then feel pain in his lower back.  
He further stated that both his chiropractor and private 
physician had attributed his back condition to his bilateral 
pes planus, but noted that they would not provide that 
information in writing. 

In August 2008, the veteran underwent a second VA spinal 
examination.  During the interview portion of the 
examination, he told the examiner that his back problems 
began during service, but did not become chronic until after 
service when he was working at a medical facility.  He said 
that this job involved lifting and moving nursing home 
patients.  He said he had received treatment and was fitted 
with a corset, but that he did not wear it on a regular 
basis.  He also said that during his next job at an aircraft 
engine factory, he did not have chronic pain.  He said that 
his current condition involved daily lumbar spine pain 
radiating to his knees, with flare-ups every two to three 
weeks, but that he did not have pain in his thoracic or 
cervical spine.  Upon examination, the VA examiner noted that 
the veteran had some limitation of motion in his thoracic 
spine, but found that this was due to other factors, and 
represented a normal condition for him.  With regard to his 
lumbar spine, he found that there was normal alignment, and 
the anterior vertebral body heights were preserved.  There 
was moderate degenerative disc disease at multiple levels 
from L2 thorough S1, though more pronounced at L2/L3 and 
L4/L5.  He also observed disc space narrowing and anterior 
proliferative spurring, and noted that there was likely 
moderate facet arthropathy at L5/S1.  The VA examiner 
diagnosed the veteran with moderate degenerative disc disease 
of the lumbar spine, and opined that it was unlikely that the 
condition was due to, or the result of, his service-connected 
bilateral pes planus because pes planus does not inherently 
cause or aggravate degenerative changes of the lumbar spine.  
Instead, he concluded that the veteran's moderate lumbar 
degenerative disc disease was more likely due to his obesity, 
his post-service work lifting nursing home patients, a prior 
occupation as a taxicab driver for 30 years, and his advanced 
age (77 years-old).  He noted that while he had considered 
the suggestion that kinetic chain changes may influence the 
lumbar spine, medical findings had not conclusively supported 
that argument, and that it was more reasonable that the 
veteran's weight, former occupations and age were the primary 
etiology for his low back disorder.

Based on the aforementioned evidence, the Board concludes 
that the veteran's low back disability is neither the result 
of an injury or disease in service, nor was caused by his 
service-connected bilateral pes planus.  In reaching this 
conclusion, the Board finds the most probative evidence to be 
the September 2005 and August 2008 VA spinal examination 
reports.  As noted, the VA examiners reviewed the veteran's 
claims folder, including his service and post-service private 
and VAMC treatment records, conducted complete physical 
examinations, and provided a rationale to support their 
conclusions.  In September 2005, the VA examiner concluded 
that the veteran's spinal disorder was not the result of 
service, or a service-connected disability, but was the 
result of his obesity.  Following the August 2008 VA 
examination, the VA clinician concluded that his moderate 
degenerative lumbar disc disease was not only the result of 
obesity, but had also been caused by his prior occupations 
involving physical labor and 30 years of constant sitting as 
a cab driver, as well as his age.  In addition, he 
specifically stated that pes planus did not inherently cause 
or aggravate degenerative changes of the lumbar spine.

The Board has considered the veteran's assertions that his 
back current back problems are the result of an abnormal gait 
caused by his pes planus.  However, although a lay person is 
competent to describe symptoms such as back pain, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, and the asserted relationship between his 
service-connected disability and his back complaints is not a 
matter to which the veteran is qualified to render an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

Furthermore, as to the possibility of direct service 
connection, the Board has considered the statements of the 
veteran indicating that his back first began to bother him at 
least intermittently while on active duty.  In this regard, 
the Board notes that there are inconsistencies in the 
veteran's statements as to the precise dates of onset of his 
low back complaints.  For example, during his August 2008 VA 
examination, he claimed that his back problems began during 
service.  However, during the March 2008 Board hearing, he 
testified that he first began experiencing back problems in 
1961, some six years after service separation.  

The Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board finds that a back disorder, and its 
associated symptoms, is the type of condition that the 
veteran is competent to describe.  See Barr v Nicholson, 21 
Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, competency must be distinguished 
from weight and credibility, which are factual 
determinations, going to the probative value of the evidence, 
for the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  In light of the inconsistent statements offered 
by the veteran as to the date of onset of his symptomatology, 
the Board must find that his assertions of back problems 
during service to be lacking in credible, and thus, probative 
value.

Furthermore, even if the reports of onset of symptoms during 
service were accepted as credible, the Court has held that, 
even where a veteran asserted continuity of symptomatology 
since service, medical evidence was required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition . . . "  See, e.g., McManaway v. West, 13 
Vet. App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999).  Here, both VA examiners took 
into account reports offered during the course of examination 
that his back first began bothering him in service, but 
neither examiner found a relationship between the current 
disability and service.  As noted, the September 2005, VA 
examiner concluded that the veteran's spinal disorder was not 
the result of either service or his service-connected 
disability, but was the result of his obesity.  Similarly, 
following the August 2008 VA examination, the VA examiner 
concluded that his current degenerative lumbar disc disease 
was the result of a combination of obesity, prior occupations 
involving physical labor, and 30 years of constant sitting as 
a cab driver, as well as his age.  The Board ultimately 
places more probative weight on the opinion of the two VA 
examiners, than on the lay reports of a continuity of 
symptomatology offered by the veteran.

The Board also notes that following his military service, the 
veteran was neither treated nor diagnosed with any back 
disorders until 1995, more than 40 years after service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The amount of time that passed between service 
and the first treatment or documented complaint of record of 
back problems is evidence that weighs against the veteran's 
claim on a direct basis.

In this regard, the Board notes in passing that there is no 
competent evidence establishing that arthritis was present, 
and manifested to a compensable degree within one year of 
separation.  Thus, service connection on a presumptive basis 
is not warranted.

With regard to the opinion letters from the veteran's 
physician, the Board notes that in his March 2003 letter, Dr. 
McCrea stated that pes planus can cause low back pain.  
However, although he explained how his military service and 
pes planus "may have an effect on low back pain and 
degenerative joint disease," he did he go so far as to 
specifically relate the veteran's back condition in this 
instance to his service-connected pes planus to the veteran's 
service-connected bilateral pes planus.  Significantly, in 
his March 2008 letter, Dr. McCrea specifically stated that he 
had been treating the veteran for arthritis of the spine, a 
degenerative condition.  He did not, however, comment as to 
the etiology of his condition.  In fact, during his hearing 
before the Board, the veteran said that his treating 
physician refused to provide a written etiology of his back 
disorder.  Given the clearly speculative nature of the first 
letter from Dr. McCrea, and the absence of any opinion in the 
second letter, the Board finds Dr. McCrea's letters to be of 
little probative value. 

Accordingly, the Board concludes that the preponderance of 
the evidence does not support the veteran's claim of 
entitlement to service connection for a back disability.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is 
not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected bilateral pes 
planus, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


